UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21906 Claymore Exchange-Traded Fund Trust (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant’s telephone number, including area code:(630) 505-3700 Date of fiscal year end: May 31 Date of reporting period: August 31, 2010 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. Attached hereto. UBD | Claymore U.S. Capital Markets Bond ETF Portfolio of Investments August 31, 2010 (unaudited) Principal Amount Description Rating (S&P)* Coupon Maturity Value Corporate Bonds — 22.4% Advertising — 0.1% Omnicom Group, Inc. BBB+ 5.900% 04/15/16 Aerospace/Defense — 0.3% Lockheed Martin Corp., Ser. B A- 6.150% 09/01/36 United Technologies Corp. A 4.875% 05/01/15 Auto Manufacturers — 0.1% Daimler Finance North America LLC BBB+ 8.500% 01/18/31 Banks — 5.2% Bank of America Corp., Ser. MTN AAA 3.125% 06/15/12 Bank of America Corp. A 5.625% 10/14/16 Bank of America Corp. A 5.750% 12/01/17 BB&T Corp. A- 5.250% 11/01/19 Capital One Financial Corp. BBB- 6.150% 09/01/16 Citigroup, Inc. A 5.300% 10/17/12 Citigroup, Inc. A 6.125% 11/21/17 Citigroup, Inc. A- 6.625% 06/15/32 Goldman Sachs Group, Inc. A 6.125% 02/15/33 JPMorgan Chase & Co. AAA 3.125% 12/01/11 JPMorgan Chase & Co. A 5.150% 10/01/15 JPMorgan Chase & Co. A+ 6.000% 01/15/18 Morgan Stanley A 5.300% 03/01/13 Morgan Stanley A- 4.750% 04/01/14 Wachovia Corp. A+ 5.250% 08/01/14 Wells Fargo & Co. AA- 4.875% 01/12/11 Wells Fargo & Co. AA- 5.250% 10/23/12 Beverages— 0.4% Bottling Group LLC A 5.500% 04/01/16 Coca-Cola Enterprises, Inc. A 8.500% 02/01/22 SABMiller PLC (United Kingdom) (a) BBB+ 5.500% 08/15/13 Building Materials — 0.2% Masco Corp. BBB 6.625% 04/15/18 Commercial Services — 0.1% Western Union Co. A- 5.930% 10/01/16 Computers — 0.7% International Business Machines Corp. A+ 4.750% 11/29/12 Cosmetics/Personal Care — 0.5% Procter & Gamble Co. AA- 5.550% 03/05/37 Diversified Financial Services — 3.6% American Express Co. BBB+ 5.500% 09/12/16 Ameritech Capital Funding Corp. A 6.875% 10/15/27 Bear Stearns Cos., LLC A+ 5.700% 11/15/14 General Electric Capital Corp., Ser. MTN AAA 3.000% 12/09/11 General Electric Capital Corp., Ser. MTNA AA+ 5.875% 02/15/12 General Electric Capital Corp., Ser. MTN AA+ 5.375% 10/20/16 General Electric Capital Corp., Ser MTNA AA+ 6.750% 03/15/32 HSBC Finance Corp. A 6.375% 10/15/11 HSBC Finance Corp. A 5.000% 06/30/15 Jefferies Group, Inc. BBB 6.250% 01/15/36 John Deere Capital Corp. A 7.000% 03/15/12 Merrill Lynch & Co., Inc. A 6.400% 08/28/17 National Rural Utilities Cooperative Finance Corp., Ser. MTNC A 7.250% 03/01/12 Electric — 1.7% Arizona Public Service Co. BBB- 6.375% 10/15/11 Commonwealth Edison Co., Ser. 104 A- 5.950% 08/15/16 Consolidated Edison Co. of New York, Inc., Ser. 06-C A- 5.500% 09/15/16 Constellation Energy Group, Inc. BBB- 4.550% 06/15/15 Duke Energy Ohio, Inc. A- 5.700% 09/15/12 FirstEnergy Corp., Ser. C BB+ 7.375% 11/15/31 Iberdrola USA, Inc. A- 6.750% 07/15/36 Indiana Michigan Power Co. BBB 6.050% 03/15/37 Midamerican Energy Holdings Co. BBB+ 6.125% 04/01/36 Pacific Gas & Electric Co. BBB+ 6.050% 03/01/34 Progress Energy, Inc. BBB 6.850% 04/15/12 Southern Power Co., Ser. D BBB+ 4.875% 07/15/15 Virginia Electric and Power Co., Ser. A A- 6.000% 05/15/37 Food — 0.4% Kraft Foods, Inc. BBB- 5.625% 11/01/11 Kroger Co. BBB 6.400% 08/15/17 Safeway, Inc. BBB 5.800% 08/15/12 Healthcare-Services — 0.5% Aetna, Inc. A- 6.000% 06/15/16 CIGNA Corp. BBB 7.875% 05/15/27 Humana, Inc. BBB- 6.450% 06/01/16 WellPoint, Inc. A- 5.250% 01/15/16 Household Products/Housewares — 0.2% Kimberly-Clark Corp. A 6.125% 08/01/17 Insurance — 1.0% Allstate Corp. A- 5.550% 05/09/35 American International Group, Inc., Ser. MTN A- 5.850% 01/16/18 Chubb Corp. A+ 6.000% 05/11/37 Marsh & McLennan Cos., Inc. BBB- 5.375% 07/15/14 MetLife, Inc. A- 5.700% 06/15/35 Principal Financial Group, Inc. BBB 6.050% 10/15/36 Prudential Financial, Inc., Ser. MTN A 6.000% 12/01/17 Swiss Re Solutions Holding Corp. A- 7.000% 02/15/26 Travelers Cos., Inc., Ser. MTN A- 6.250% 06/15/37 Machinery-Construction & Mining — 0.1% Caterpillar, Inc. A 6.050% 08/15/36 Media — 2.0% CBS Corp. BBB- 7.875% 07/30/30 Comcast Cable Communications Holdings, Inc. BBB+ 8.375% 03/15/13 COX Communications, Inc. BBB- 5.450% 12/15/14 News America, Inc. BBB+ 6.400% 12/15/35 Reed Elsevier Capital, Inc. BBB+ 4.625% 06/15/12 Thomson Reuters Corp. (Canada) A- 5.700% 10/01/14 Time Warner Cable, Inc. BBB 5.850% 05/01/17 Time Warner, Inc. BBB 7.625% 04/15/31 Viacom, Inc. BBB+ 6.875% 04/30/36 Walt Disney Co., Ser. MTNB A 6.375% 03/01/12 Oil & Gas — 0.9% Anadarko Petroleum Corp. BBB- 5.950% 09/15/16 Apache Corp. A- 6.000% 01/15/37 ConocoPhillips Holding Co. A 6.950% 04/15/29 Devon Financing Corp. ULC (Canada) BBB+ 6.875% 09/30/11 Transocean, Inc. (Ivory Coast) BBB+ 6.000% 03/15/18 Valero Energy Corp. BBB 6.625% 06/15/37 Pharmaceuticals— 1.4% Abbott Laboratories AA 5.875% 05/15/16 Bristol-Myers Squibb Co. A+ 5.875% 11/15/36 Merck & Co, Inc. AA- 4.750% 03/01/15 Merck & Co, Inc. AA- 6.000% 09/15/17 Teva Pharmaceutical Finance Co. LLC A- 6.150% 02/01/36 Wyeth AA 5.950% 04/01/37 Pipelines — 0.7% Energy Transfer Partners LP BBB- 6.625% 10/15/36 Enterprise Products Operating LLC, Ser. G BBB- 5.600% 10/15/14 Kinder Morgan Energy Partners LP BBB 5.000% 12/15/13 ONEOK Partners LP BBB 6.150% 10/01/16 Spectra Energy Capital LLC BBB 8.000% 10/01/19 Williams Cos., Inc. BB+ 8.750% 03/15/32 REITS — 0.3% ProLogis BBB- 5.625% 11/15/16 Realty Income Corp. BBB 6.750% 08/15/19 Simon Property Group LP A- 5.250% 12/01/16 Retail — 0.4% CVS Caremark Corp. BBB+ 5.750% 06/01/17 Home Depot, Inc. BBB+ 5.400% 03/01/16 McDonald's Corp. A 6.300% 10/15/37 Software — 0.1% Oracle Corp. A 5.250% 01/15/16 Telecommunications — 1.3% AT&T, Inc. A 5.100% 09/15/14 AT&T, Inc. A 5.625% 06/15/16 Cisco Systems, Inc. A+ 5.500% 02/22/16 Embarq Corp. BBB- 7.082% 06/01/16 Verizon Global Funding Corp. A 7.375% 09/01/12 Verizon Global Funding Corp. A 7.750% 12/01/30 Transportation — 0.2% CSX Corp. BBB- 6.150% 05/01/37 Norfolk Southern Corp. BBB+ 7.050% 05/01/37 Total Corporate Bonds - 22.4% (Cost $2,280,650) U.S. Government and Agency Securities - 77.0% Mortgage Backed Securities— 31.6% Fannie Mae (b) NR 4.500% TBA Fannie Mae (b) NR 5.000% TBA Fannie Mae (b) NR 5.500% TBA Fannie Mae (b) NR 4.500% TBA Fannie Mae (b) NR 5.000% TBA Fannie Mae (b) NR 5.500% TBA Fannie Mae (b) NR 6.000% TBA Fannie Mae (b) NR 6.500% TBA Freddie Mac (b) NR 5.000% TBA Freddie Mac (b) NR 5.500% TBA Freddie Mac (b) NR 6.000% TBA Ginnie Mae (b) NR 5.000% TBA Ginnie Mae (b) NR 5.500% TBA U.S. Government Agency Securities — 5.9% Fannie Mae AAA 4.875% 12/15/16 Fannie Mae AAA 5.375% 06/12/17 Fannie Mae AAA 7.250% 05/15/30 Fannie Mae AAA 6.625% 11/15/30 Fannie Mae AAA 5.625% 07/15/37 Federal Farm Credit Bank AAA 3.875% 10/07/13 Federal Home Loan Bank System AAA 4.875% 11/18/11 Federal Home Loan Bank System, Ser. 312 AAA 5.750% 05/15/12 Federal Home Loan Bank System AAA 3.125% 12/13/13 Federal Home Loan Bank System (c) AAA 4.750% 12/16/16 Federal Home Loan Bank System AAA 5.000% 11/17/17 Freddie Mac AAA 5.125% 07/15/12 Freddie Mac AAA 4.500% 01/15/13 Freddie Mac AAA 4.125% 09/27/13 Freddie Mac AAA 4.500% 01/15/14 Freddie Mac AAA 5.000% 07/15/14 Tennessee Valley Authority, Ser. E AAA 6.750% 11/01/25 U.S. Treasury Securities— 39.5% United States Treasury Note/Bond NR 5.000% 08/15/11 United States Treasury Note/Bond NR 1.000% 08/31/11 United States Treasury Note/Bond NR 1.000% 09/30/11 United States Treasury Note/Bond NR 1.000% 10/31/11 United States Treasury Note/Bond NR 1.750% 11/15/11 United States Treasury Note/Bond NR 0.750% 11/30/11 United States Treasury Note/Bond NR 1.000% 12/31/11 United States Treasury Note/Bond NR 4.875% 02/15/12 United States Treasury Note/Bond NR 1.000% 03/31/12 United States Treasury Note/Bond NR 1.375% 05/15/12 United States Treasury Note/Bond NR 1.875% 06/15/12 United States Treasury Note/Bond NR 0.625% 06/30/12 United States Treasury Note/Bond NR 1.500% 07/15/12 United States Treasury Note/Bond NR 1.750% 08/15/12 United States Treasury Note/Bond NR 4.250% 09/30/12 United States Treasury Note/Bond NR 1.375% 11/15/12 United States Treasury Note/Bond NR 4.000% 11/15/12 United States Treasury Note/Bond NR 1.125% 12/15/12 United States Treasury Note/Bond NR 2.875% 01/31/13 United States Treasury Note/Bond NR 3.875% 02/15/13 United States Treasury Note/Bond NR 1.375% 03/15/13 United States Treasury Note/Bond NR 3.625% 05/15/13 United States Treasury Note/Bond NR 4.250% 11/15/13 United States Treasury Note/Bond NR 4.000% 02/15/14 United States Treasury Note/Bond NR 2.625% 07/31/14 United States Treasury Note/Bond NR 4.250% 08/15/14 United States Treasury Note/Bond NR 2.500% 03/31/15 United States Treasury Note/Bond NR 2.500% 04/30/15 United States Treasury Note/Bond NR 5.125% 05/15/16 United States Treasury Note/Bond NR 4.625% 11/15/16 United States Treasury Note/Bond NR 3.125% 04/30/17 United States Treasury Note/Bond NR 4.750% 08/15/17 United States Treasury Note/Bond NR 4.250% 11/15/17 United States Treasury Note/Bond NR 3.500% 02/15/18 United States Treasury Note/Bond NR 9.125% 05/15/18 United States Treasury Note/Bond NR 4.000% 08/15/18 United States Treasury Note/Bond NR 3.750% 11/15/18 United States Treasury Note/Bond NR 2.750% 02/15/19 United States Treasury Note/Bond NR 8.875% 02/15/19 United States Treasury Note/Bond NR 3.125% 05/15/19 United States Treasury Note/Bond NR 3.625% 08/15/19 United States Treasury Note/Bond NR 3.375% 11/15/19 United States Treasury Note/Bond NR 3.625% 02/15/20 United States Treasury Note/Bond NR 8.750% 08/15/20 United States Treasury Note/Bond NR 7.875% 02/15/21 United States Treasury Note/Bond NR 8.125% 08/15/21 United States Treasury Note/Bond NR 8.000% 11/15/21 United States Treasury Note/Bond NR 6.250% 08/15/23 United States Treasury Note/Bond NR 7.500% 11/15/24 United States Treasury Note/Bond NR 6.625% 02/15/27 United States Treasury Note/Bond NR 6.375% 08/15/27 United States Treasury Note/Bond NR 6.125% 11/15/27 United States Treasury Note/Bond NR 6.125% 08/15/29 United States Treasury Note/Bond NR 5.375% 02/15/31 United States Treasury Note/Bond NR 4.500% 02/15/36 United States Treasury Note/Bond NR 4.500% 05/15/38 United States Treasury Note/Bond NR 4.375% 11/15/39 United States Treasury Note/Bond NR 4.625% 02/15/40 United States Treasury Note/Bond NR 4.375% 05/15/40 Total U.S. Government and Agency Securities - 77.0% (Cost $8,069,220) Total Long-Term Investments - 99.4% (Cost $10,349,870) Investments of Collateral for Securities Loaned (d)- 0.4% Money Market Fund - 0.4% BNY Mellon Securities Lending Overnight Fund, 0.306% (e) (Cost $47,550) Total Investments - 99.8% (Cost $10,397,420) Other Assets in excess of Liabilities - 0.2% Net Assets - 100.0% LLC - Limited Liability Company LP - Limited Partnership PLC- Public Limited Company REIT- Real Estate Investment Trust TBA - To be announced; maturity date has not yet been established. ULC - Unlimited Liability Company (a) Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. The securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At August 31, 2010 this security amounted to $13,202 which represents 0.1% of net assets. (b) When-Issued Security. (c) Security, or portion thereof, was on loan at August 31, 2010 (d ) At August 31, 2010, the total market value of the Fund's securities on loan was $46,422 and the total market value of the collateral held by the Fund was $47,550. (e) Interest rate shown reflects yield as of August 31, 2010. Securities are classified by sectors that represent broad groupings of related industries. The obligations of certain United States Government sponsored entities are neither issued nor guaranteed by the United States Treasury. *Ratings shown are per Standard & Poor's, Moody's or Fitch.Securities classified as NR are not rated. (For securities not rated by Standard & Poor's Rating Group, the rating by Moody's Investor Services, Inc. is provided. Likewise, for securities not rated by Standard & Poor's Rating Group and Moody's Investor Services, Inc., the rating by Fitch Ratings is provided.)All ratings are unaudited.Although not rated, U.S. Treasury Securities have an implied rating of AAA/Aaa.The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. Country Allocation* United States 99.4% Canada 0.3% Ivory Coast 0.2% United Kingdom 0.1% * Subject to change daily.Based on total long-term investments. See previously submitted notes to financial statements for the period ended May 31, 2010. At August 31, 2010, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments In accordance with ASC 820, Fair Value Measurements and Disclosures ("ASC 820") fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability.ASC 820 establishes three different categories for valuations.Level 1 valuations are those based upon quoted prices in active markets.Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices).Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund has adopted the Accounting Standard Update, Fair Value Measurements and Disclosures (Topic 820):Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the amendment requires reporting entities to disclose i) the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, for Level 2 or Level 3 positions ii) transfers between all levels (including Level 1 and Level 2) on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reasons(s) for the transfer and iii) purchases, sales, issuances and settlements on a gross basis in the Level 3 rollforward rather than as one net number. The effective date of the amendment is for interim and annual periods beginning after December 15, 2009 however, the requirement to provide the Level 3 activity for purchases, sales, issuances and settlements on a gross basis will be effective for interim and annual periods beginning after December 15, 2010. The Fund values Level 1 securities using readily available market quotations in active markets. The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Fund values Level 2 equity securities using quoted prices that are fair valued using procedures approved by the Board of Trustees. The Fund did not have any Level 3 securities at August 31, 2010. The following table represents the Fund's investments carried on the Statement of Assets and Liabilities by caption and by level within the fair value hierarchy as of August 31, 2010. Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Corporate Bonds: $
